Pee Curiam,
When this case was here last year, the tenth finding of the court below, “that‘accessions’ had been made to the fund from some source,” etc., was not sustained, because it was “not a finding of fact from the evidence,” but an unwarranted “ inference of the learned judge from Mrs. Eyer’s method of dealing with her securities,” etc.: Beale v. Kline, 183 Pa. 149, 154. The decree was accordingly reversed and the record remitted, with a procedendo, that the accounts might be restated in accordance with the opinion then filed.
Our examination of the record, as now presented, has satisfied us that the restated accounts substantially conform to the requirements of said opinion. There is nothing in either of the specifications of error that requires special notice. They are all overruled.
Decree affirmed and appeal dismissed at appellants’ costs.